Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 Line 4 recites, “withdrawable module”. It is not clear what is a withdrawable module. Is it an element or any software? Claim does not recite any structure or any function of the withdrawable module. Therefore, the claim limitation is not clear.  
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ et al. (Hereinafter “MEINHERZ”) in the WIPO Publication Number WO 2006048381 A1 (2006-05-11) in view of Xiangyu Guan et al. (Hereinafter “Xiangyu”) in the NPL: Finite Element Analysis on Forces, currents, and magnetic fluxes of misaligned GIS disconnector; IEEE Transaction on Power Delivery Vol33 No. 5 October 2018.



Regarding claim 1, MEINHERZ teaches a contact measurement system for measuring a parameter of a contact of a switchgear (a monitoring method for an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another and to a device for monitoring an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another; Paragraph [0003] Line 1-4; The monitoring method can be used in pressurized gas-insulated, encapsulated medium- or high-voltage switchgear; Paragraph [0011] Line 24-25), comprising:
a first device (first device measure insulation resistance) configured to measure an electrical resistance of the contact [3,4] and to map the electrical resistance spatially and/or dynamically (the insulation resistance of an insulating medium located in the isolating gap is determined, that - if there is a specified distance between the contact pieces and the presence of a predetermined insulation strength of the insulating medium associated with the specified distance, a release signal is generated, through which the isolating gap is classified as being in the isolating position; Paragraph [0010] Line 1-5; Abstract: According to the invention, a release signal (12) is produced in the presence of a specific relative position of the contact pieces (3, 4) and an insulation resistance of the insulating medium which is associated with the relative position, said signal classifying the separation path (2) as in the separation position therefore, measure of an electrical resistance of the contact and is  mapping the electrical resistance spatially);
a third device [8] (camera 8 as the third device) configured to measure a position of the contact [3,4] (An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch),
wherein the contact measurement system is configured to determine a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact [3,4] (Monitoring method for an isolating distance (2) of an electrical switching device that is limited by contact pieces (3, 4) that can be moved relative to one another, characterized in that - a position of the contact pieces (3, 4) relative to one another is determined such that the insulation strength of an insulating medium located in the isolating gap (2) is determined so that if there is a predetermined distance between the contact pieces (3, 4) and the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated, by means of which the isolating gap (2) is classified as being in the isolating position; Claim 1).
MEINHERZ fails to teach a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force; and wherein the contact measurement system is configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force; and wherein the contact measurement system is configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include a second device to measure an axial force of the contact detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 2, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is configured to scan a surface of the switchgear (an optical sensor, in particular a camera, in the detection area of which the movable contact piece is arranged, is used to detect the position of a movable contact piece; Paragraph [0022] Line 1-3; An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch).

Regarding claim 4, MEINHERZ teaches a contact measurement system, wherein 
the contact [3, 4] in Figure 1 comprises a built-in component of the switchgear (The electrical switching device has an isolating distance 2, which is delimited by contact pieces that can be moved relative to one another. The contact pieces that can be moved relative to one another comprise a first movable contact piece 3 and a second stationary contact piece 4; Paragraph [0034] Line 3-6; Contact pieces 3 and 4 are the parts of the switch gear and therefore contact pieces 3 and 4 built in component of the switchgear).


Regarding claim 5, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is portable (Device for monitoring an isolating distance (2) of an electrical switching device, which is delimited by contact pieces (3, 4) movable relative to one another, according to claim 9, characterized in that a coding (10) for identifying the switching device is arranged in the detection area of the optical sensor (8); Claim 10; Therefore the system can be portable as the system comprises camera to measure the position and the camera is a portable device).


Regarding claim 6, MEINHERZ teaches a contact measurement system, wherein 
the contact measurement system is non-portable (Device for monitoring an isolating distance (2) of an electrical switching device, which is delimited by contact pieces (3, 4) movable relative to one another, according to claim 9, characterized in that a coding (10) for identifying the switching device is arranged in the detection area of the optical sensor (8); Claim 10; Therefore the system can be portable or non-portable as the system comprises camera to measure the position and the camera is a portable device and also camera can be a non-portable device and attach in the system).

Regarding claim 7, MEINHERZ fails to teach a contact measurement system, further comprising: a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), 
further comprising: a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact (Figure 4 shows a hollow surrounding shaft that contains an electrical isolated pin and which is used by the first device configured to measure the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include a hollow surrounding shaft that contains an electrical isolated pin detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 10, MEINHERZ teaches a contact measurement system, wherein 
the first device configured to measure the electrical resistance is configured to perform a measurement of the electrical resistance by connecting a voltage measurement in any location of an electrical path of a withdrawable module (However, it can also be provided that a continuous monitoring of the progress of a relative movement is monitored.
Continuous monitoring offers the advantage that, for example, variable distances and variable minimum densities for different voltage levels can be stored in the processing device 11, so that the monitoring device and the monitoring method can be used universally in different voltage levels; Paragraph [0035 Line 21-26; therefore, different voltage level is measured by voltage measurement in any location of an electrical path of a withdrawable module).


Regarding claim 11, MEINHERZ fails to teach a contact measurement system, wherein the third device configured to measure the position of the contact is configured to be switched-off in a suspend mode, wherein the contact measurement system is configured to determine a force characteristic based on the measured axial force of the contact, and wherein the contact measurement system is configured to determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
the third device configured to measure the position of the contact is configured to be switched-off in a suspend mode, wherein the contact measurement system is configured to determine a force characteristic based on the measured axial force of the contact, and wherein the contact measurement system is configured to determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to include the third device configured to measure the position of the contact detects abnormal characteristics of disconnector caused by serious contact failure.

Regarding claim 12, MEINHERZ teaches a contact measurement method for measuring a parameter of a contact of a switchgear (a monitoring method for an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another and to a device for monitoring an isolating distance of an electrical switching device that is delimited by contact pieces that can be moved relative to one another; Paragraph [0003] Line 1-4; The monitoring method can be used in pressurized gas-insulated, encapsulated medium- or high-voltage switchgear; Paragraph [0011] Line 24-25), comprising:
measuring an electrical resistance of the contact and mapping the electrical resistance spatially and/or dynamically by a first device (the insulation resistance of an insulating medium located in the isolating gap is determined, that - if there is a specified distance between the contact pieces and the presence of a predetermined insulation strength of the insulating medium associated with the specified distance, a release signal is generated, through which the isolating gap is classified as being in the isolating position; Paragraph [0010] Line 1-5; Abstract: According to the invention, a release signal (12) is produced in the presence of a specific relative position of the contact pieces (3, 4) and an insulation resistance of the insulating medium which is associated with the relative position, said signal classifying the separation path (2) as in the separation position);
measuring a position of the contact by third device [8] (camera 8 as the third device) (An optical sensor, in particular a camera (8), in whose detection range the movable contact piece (3) is arranged, is used to detect the position of a movable contact piece (3); Claim 6; Figure 1 shows that the Camera 8 can scan the surface of the switchgear that is the contact pieces 3 and 4 of the switch),
determining a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact [3,4] (Monitoring method for an isolating distance (2) of an electrical switching device that is limited by contact pieces (3, 4) that can be moved relative to one another, characterized in that - a position of the contact pieces (3, 4) relative to one another is determined such that the insulation strength of an insulating medium located in the isolating gap (2) is determined so that if there is a predetermined distance between the contact pieces (3, 4) and the presence of a predetermined insulation strength of the insulating medium associated with the predetermined distance, a release signal (12) is generated, by means of which the isolating gap (2) is classified as being in the isolating position; Claim 1).
MEINHERZ fails to teach measuring an axial force of the contact and mapping the axial force spatially and/or dynamically by a second device as a measured axial force; determining a position-depending force characteristic based on the measured axial force of the contact and the position of the contact.
Xiangyu teaches an effective misalignment fault diagnosis method of the gas insulated switchgear disconnector (Page 2484 Column 1 Line 1-2), wherein 
measuring an axial force of the contact and mapping the axial force spatially and/or dynamically by a second device as a measured axial force; determining a position-depending force characteristic based on the measured axial force of the contact and the position of the contact (Current diagnosis methods on mechanical assembly fault of GIS disconnector include loop electrical resistance inspection, vibration monitoring, contact force detection, motor current detection, thermal monitoring; Page 2484 Column 2 Line 15-19; Therefore, the contact measurement system determine a status of the contact based on a combination of force characteristic with the electrical resistance of the contact). The purpose of doing so is to detect abnormal characteristics of disconnector caused by serious contact failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ in view of Xiangyu, because Xiangyu teaches to measure an axial force of the contact and mapping the axial force detects abnormal characteristics of disconnector caused by serious contact failure.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ ‘381 A1 (2006-05-11) in view of Xiangyu, as applied to claim 1 above, and further in view of Lamson et al. (Hereinafter, “Lamson”) in the US Patent Application Publication Number US 20120194208 A1.

Regarding claim 8, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the first device configured to measure the electrical resistance comprises a 4-point measurement setup.
Lamson teaches an invention relate generally to electrical test probes and, more specifically, to a coaxial four-point probe as well as a system and a method for using the coaxial four-point probe to measure electrical resistances or resistivity (Paragraph [0002] Line 1-5), 
wherein 
the first device configured to measure the electrical resistance comprises a 4-point measurement setup (the coaxial electrical test probe 100 of FIGS. 1-1B can be used for measuring effective electrical z-resistivity and can be configured in a coaxial four-point probe system; Paragraph [0044] Line 1-4; FIG. 2 depicts an exemplary coaxial four-point probe measuring configuration 200; Paragraph [0045] Line 1-3). The purpose of doing so is to more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity, to increase measurement sensitivity to allow simple test devices to be used for measuring low resistivity in a high sensitivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Lamson, because Lamson teaches to measure the electrical resistance comprises a 4-point measurement setup more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity (Paragraph [0009]), increases measurement sensitivity (Paragraph [0013]), allows simple test devices to be used for measuring low resistivity in a high sensitivity (Paragraph [0021]).

Regarding claim 9, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the first device configured to measure the electrical resistance comprises a 3-point measurement setup.
Lamson teaches an invention relate generally to electrical test probes and, more specifically, to a coaxial four-point probe as well as a system and a method for using the coaxial four-point probe to measure electrical resistances or resistivity (Paragraph [0002] Line 1-5), 
wherein 
the first device configured to measure the electrical resistance comprises a 4-point measurement setup (the coaxial electrical test probe 100 of FIGS. 1-1B can be used for measuring effective electrical z-resistivity and can be configured in a coaxial four-point probe system; Paragraph [0044] Line 1-4; FIG. 2 depicts an exemplary coaxial four-point probe measuring configuration 200; Paragraph [0045] Line 1-3) The purpose of doing so is to more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity, to increase measurement sensitivity to allow simple test devices to be used for measuring low resistivity in a high sensitivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Lamson, because Lamson teaches to measure the electrical resistance comprises a 4-point measurement setup more accurately address the effective electrical z-resistivity, which includes a bulk electrical z-resistivity and an interface resistivity (Paragraph [0009]), increases measurement sensitivity (Paragraph [0013]), allows simple test devices to be used for measuring low resistivity in a high sensitivity (Paragraph [0021]).
Lamson discloses the c1aimed invention except for the first device configured to measure the electrical resistance comprises a 3-point measurement setup. It would have been an obvious matter of design choice to include 3-point measurement setup instead of 4-point setup since Applicant has not disclosed that 3-point measurement setup solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the 4-point measurement setup of Lamson.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MEINHERZ ‘381 A1 (2006-05-11) in view of Xiangyu, as applied to claim 1 above, and further in view of Walton in the US patent Application Publication Number US 20180076573 A1.

Regarding claim 3, the combination of MEINHERZ and Xiangyu fails to teach a contact measurement system, wherein the contact comprises a female contact or a male contact.
Walton teaches a method for determining an operational state of a subsea connector unit. Further, the present invention relates to an assembly for monitoring an operational state of a subsea connector unit and further to a subsea connector unit comprising such an assembly (Paragraph [0002] Line 1-4), 
wherein the contact comprises a female contact or a male contact (Such a connector unit comprises at least a conductor part that helps to establish an electrical connection in a mated position of two connected parts, like two cables or a cable with a module. This conductor part may be a conductor pin, receptacle pin or male part of a connector or of a penetrator or a socket contact of a female part, plug or socket or connector body of a connector for contacting a conductor pin of a male part. Further, the connector unit comprises connector parts that are adapted to mate physically with each other and are for example embodied as the male part and as the female part; Paragraph [0019] Line 1-6). The purpose of doing so is to mate physically with each other and are for example embodied as the male part and as the female part, so that to get good electrical contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify MEINHERZ and Xiangyu in view of Walton, because Walton teaches to include a female contact or a male contact mates physically with each other and are for example embodied as the male part and as the female part (Paragraph [0019]), so that to get good electrical contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Rival (US 8264232 B2) discloses, “Evaluation Of The Integrity Of Depressed Contacts By Variation Of The Rotation Of The Pole-shaft- the switchgear device comprises a device for determining the wear of the contacts which measures the angle through which the rotary shaft travels between the abutment position of the pole-unit contacts and the end-of-travel position of the shaft. The device for determining is preferably an angular sensor or a rotation sensor coupled directly to the rotary shaft. Advantageously, the rotation sensor is magnetic and operates remotely. In particular, magnetic means, like a magnet, are arranged on the shaft, in particular at the end thereof, and detection means are fitted on the case of the switchgear device facing the magnetic means (Column 3 Line 1-10)- However Rival does not disclose a first device configured to measure an electrical resistance of the contact and to map the electrical resistance spatially and/or dynamically; a second device configured to measure an axial force of the contact and to map the axial force spatially and/or dynamically as a measured axial force; and a third device configured to measure a position of the contact, wherein the contact measurement system is configured to determine a position- depending force characteristic based on the measured axial force of the contact and the position of the contact, and wherein the contact measurement system is configured to determine a status of the contact based on a combination of the position-depending force characteristic with the electrical resistance of the contact.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866